The decision of the Court below was affirmed on June 10,, 1878, in the following opinion:
Per Curiam.
The evidence in this case showed clearly an undoubted and continuous possession of the whole tract of land by the plain*369tiff, in the ejectment below, and no ouster of the locus in quo by the defendants.
Their entry was purely a tresspass to cut timber — even upon wild lands, it has been repeatedly held that no number of trespasses to cut timber, to tap sugar trees and boil sugar, and the like, will constitute possession of the land itself. We see no error, therefore, in the instruction of the Court.
Judgment affirmed.